SWANSTROM, Judge.
Andy Beamis appeals from a judgment of conviction imposing a fifteen-year sen*736tence, with a five-year minimum period of confinement, entered upon his plea of guilty to lewd conduct with a minor. The sole issue on appeal is whether the district court abused its sentencing discretion. We affirm.
Beamis committed the present offense when he engaged in sexual conduct with his eleven-year old stepdaughter. The record indicates that Beamis and the victim’s mother had for some time manipulated the victim and her younger sister into performing various sexual acts. See State v. Arnold, 115 Idaho 736, 769 P.2d 613 (Ct.App.1989.) In mitigation of punishment the sentencing court considered Beamis’ lack of prior felony convictions and the positive support of his friends and associates. However, the sentencing court was troubled by Beamis’ denial of the full history of his sexual contacts with the victim or her younger sister, despite substantial information presented to the court by social workers and others. The court further expressed that “this is one of the most aggravated cases [it had] ever seen” and that the sentencing goals of protecting society, retribution and deterrence needed to be heavily considered in this case. In recognition of rehabilitative potential, the district court set only a five-year minimum period of confinement. The overall sentence imposed was well within the statutory maximum penalty of life imprisonment. I.C. § 18-1508.
Having considered the full record and having considered the sentencing review criteria found in State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct.App.1982), we conclude that the district court did not abuse its sentencing discretion. The judgment of conviction is affirmed.
WALTERS, C.J., and BURNETT, J., concur.